Exhibit 10.1




Rules for UK Employees
As amended April 7 2009 and as further amended 17 September, 2018

THE TJX COMPANIES, INC.
THE TJX COMPANIES, INC. STOCK INCENTIVE PLAN
RULES FOR UK EMPLOYEES
Approved by HM Revenue & Customs on August 19, 2009
Amended plan effective as of 17 September, 2018
I hereby state and affirm that the Executive Compensation Committee (“the
Committee”) of the Board of Directors of The TJX Companies, Inc. (“TJX”), a
company organised under the laws of the State of Delaware, administers The TJX
Companies, Inc. Stock Incentive Plan, as amended (“the Plan”) and that the
following provisions are applicable in the administration of the Plan with
regard to such Options to which these rules are expressed to extend at the time
when the Option is granted. Unless the context requires otherwise, all
expressions used in these rules have the same meaning as in the Plan; provided
that all words and terms not otherwise defined shall have the meaning attributed
by Schedule 4 which for the purposes hereof (but for no other purpose) shall
take precedence. References in these rules to “Schedule 4” mean Schedule 4 to
the Income Tax (Earnings and Pensions) Act 2003 (“ITEPA 2003”) and references to
any statutory enactment shall be construed as a reference to that enactment as
for the time being amended or re-enacted. The Plan, as supplemented by these
rules, is referred to hereinafter as the “Sub-Plan”. References in these rules
to “Key Feature” shall mean a provision of the Sub-Plan which is necessary in
order to meet the requirements of Schedule 4.
1
The Stock over which Options may be granted under the Sub-Plan form part of the
ordinary share capital (as defined in section 989 Income Taxes Act 2007 (“ITA
2007”) of TJX and will at all times comply with the requirements of paragraphs
16-18 (inclusive) and 20 of Schedule 4.

2
The companies participating in the Sub-Plan are TJX and all companies controlled
by TJX within the meaning of section 719 of ITEPA 2003 and which have been
nominated by TJX to participate for the time being in the Sub-Plan.

3
The Stock is quoted on a recognized stock exchange as defined in section 1005
ITA 2007.

4
The Stock to be acquired on exercise of the Options will:

(a)
be fully paid up;

(b)
not be redeemable.

5
If the Stock to be acquired on exercise of the Options is subject to any
restrictions, the details of the restrictions shall be stated in the option
certificate at the date of grant of the Option. For the purposes of this
Sub-Plan, the term restrictions includes restrictions which are deemed to attach
to the shares under any contract, agreement, arrangement or condition as
referred to in paragraph 36(3) of Schedule 4.

6
No Option will be granted to an employee or director under the Sub-Plan, or
where an Option has previously been granted no Option shall be exercised by the
Optionee if at that time he has, or at any time within the preceding 12 months
has had, a material interest for the purposes of Schedule 4 in either TJX being
a close company (as defined in section 989 ITA 2007) or in a company being a
close company which has control (as defined in section 719 of ITEPA 2003) of
TJX, or in a company being a close company and a member of a consortium (as
defined in



1    

--------------------------------------------------------------------------------




paragraph 36(2) of Schedule 4) which owns TJX. In determining whether a company
is a close company for this purpose section 442(a) of the Corporation Tax Act
2010 (“CTA 2010”) (exclusion of companies not resident in the United Kingdom)
and sections 446 and 447 of CTA 2010 (exclusion of certain companies with listed
shares) shall be disregarded.
7
For the purposes of this Sub-Plan “Fair Market Value” shall be as defined in
Section 14(r) of the Plan except that (i) in the event that the Stock is not
traded on the New York Stock Exchange, the Fair Market Value shall be subject to
agreement with HM Revenue & Customs and (ii) in respect of Options granted on or
after 17 July 2013, the Fair Market Value of a share of Stock subject to a
restriction shall be determined as if it were not subject to the restriction.

8
(a)    At the discretion of the Committee, an alteration or amendment to a Key
Feature of the Sub-Plan shall either (i) take effect only from the day on which
HM Revenue & Customs receive the notification and declaration required by
paragraph 28B of Schedule 4, or (ii) take effect immediately.

(b)
For the purposes of the Sub-Plan (notwithstanding anything contained in Section
3(b) of the Plan) no adjustment pursuant to any of the provisions of the Plan
shall be made to any Option which has been granted under the Sub-Plan unless
such adjustment would be permitted under paragraph 22 of Schedule 4.

(c)
Terms and conditions imposed on Options shall be stated at the date of grant of
the Option and the powers of the Committee to impose terms and conditions as set
out in Section 2 of the Plan shall be construed accordingly. Terms and
conditions in connection with performance may be amended or waived if an
event(s) occurs which causes the Committee to consider that such terms and
conditions cease to be appropriate. Any amendment to the terms and conditions
may be made by the Committee acting fairly and reasonably and provided that the
amended terms and conditions are objective and are no more difficult to achieve.

(d)
For the purposes of the Sub-Plan, Section 13(e) of the Plan which refers to
participant deferrals of awards shall not form part of and shall therefore be
disregarded for the purposes of the Sub-Plan.

9
For the avoidance of doubt it is stated that TJX is and will be the grantor; and
TJX is and will be the scheme organiser as defined in paragraph 2 (2) of
Schedule 4.

10
(a)    No Option shall be granted to an employee or director under this Sub-Plan
if the grant of that Option would cause the aggregate market value of Stock
(determined at the time prescribed by paragraph 6 of Schedule 4 and calculated
in accordance with the provisions of Schedule 4) which he can acquire under this
Sub-Plan and any other scheme approved under Schedule 4 and established by the
grantor or by any associated company (as defined in paragraph 35 of Schedule 4)
of the grantor (and not exercised) to exceed the limits prescribed by paragraph
6 of Schedule 4. For the purposes of this Sub-Plan the United Kingdom Sterling
equivalent of the market value of a share of Stock on any day shall be
determined by taking the highest buying of the spread for that day as shown in
the Financial Times.

(b)
To the extent that any purported grant of an Option exceeds the limit prescribed
in this Rule 10 it shall be deemed to comprise such number of shares of Stock as
may be equal to, but not exceed, such limit.

11
An Option will only be granted under the Sub-Plan to an employee (other than a
director) of the Company or a company participating in the Sub-Plan whose hours
of work are at least 20



2    

--------------------------------------------------------------------------------




hours per week or a full-time director of TJX (or a company participating in the
Sub-Plan) whose hours of work exceed 25 hours per week, in both cases exclusive
of meal breaks.
12
Upon exercise of an Option, TJX shall, as promptly as practicable but not later
than 30 days thereafter mail or deliver to the Optionee a stock certificate or
certificates representing the Stock then purchased subject to any delay
necessary to complete (a) the listing of such Stock on any stock exchange upon
which Stock of the same class is then listed, (b) such registration or other
qualification of such Stock under any state or federal law, rule or regulation
as TJX may determine to be necessary or advisable, and (c) the making of
provision for the payment or withholding of any taxes required to be withheld
pursuant to any applicable law, in respect of the exercise of such Option. Such
Stock shall be identical and shall carry the same rights and restrictions which
attach to all shares of Common Stock then in issue and the last sentence in
Section 6(e) of the Plan shall not form part of and shall therefore be
disregarded for the purposes of the Sub-Plan.

13
The price of shares of Stock shall be paid for in cash or by cheque or by funds
provided on loan by a broker or bank or other person as the case may be and
Section 6(c) of the Plan shall for the purposes of the Sub-Plan be construed
accordingly. For the avoidance of doubt the price of shares of Stock shall not
be paid for on the exercise of an Option granted under this Sub-Plan by shares
or other securities under the Plan.

14
Section 12 of the Plan is, to the extent applicable, included for the purposes
of this Sub-Plan under paragraph 25A(1) and 25A(7) (as applicable) of Schedule
4.

15
For the avoidance of doubt no Option granted under this Sub-Plan shall be
exercisable later than 10 years after the date of grant and for the purposes of
the Sub-Plan Section 5(a) and Section 5(b) of the Plan shall be construed
accordingly.

16
The following provisions of the Plan shall not form part of and shall therefore
be disregarded for the purposes of the Sub-Plan:

(a)
save as provided in Section 12 of the Plan the facility to accelerate exercise
of the Option wherever it appears in the Plan.

(b)
the transfer of Options by will or laws of descent and distribution or
gratuitous transfers of Options during the Optionee’s lifetime as permitted by
the Committee, but personal representatives of the deceased may exercise Options
within 12 months of the date of death of the Optionee. Sections 6(b) and 6(d)
shall be construed accordingly.

(c)
Sections 3(c), 6(f), 6(g), 7 and 8 inclusive. For the avoidance of doubt this
Sub-Plan shall only apply to stock options.

17
The Committee shall act fairly and reasonably in exercising their discretion
wherever it so provides in respect of Options to which this Sub-Plan applies.

Signed:
THE TJX COMPANIES, INC.
/s/ Scott Goldenberg
Authorised Signatory
Date:     17 September 2018


3    